DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 filed 1/29/2021 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-14, and 20-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Katareddy et al. (US20160212632A1), hereafter Katareddy.

Regarding claims 1, 9, 10, 13, 21, 22, 25, and 26,
Katareddy discloses Efficient Physical Cell Identifier Collision and Confusion Avoidance ensuring local PCI differs from the PCIs associated with each neighbor base station (Title; Abstract) including an apparatus for wireless communication of a base station (i.e. Fig. 1, small cell 110B), comprising: a memory (Fig. 4, 424); and at least one processor (Fig. 4, 422) coupled to the memory/computer-readable medium storing computer executable code (paragraphs 100-103), the code when executed by a processor and configured to perform a method (Fig. 9-11) comprising means for receiving at least one system information block (SIB) from one or more neighbor base stations (Fig. 9, 920; paragraph 82; neighboring base stations discovered via SIB).
Katareddy further discloses means for extracting a physical uplink control channel (PUCCH) common configuration from the SIB for each of the one or more neighbor base stations (i.e. Fig. 10, 1030-1040; paragraphs 40, 56, 82-89; physical cell identifiers are discovered from SIB of neighboring base stations….) and means for selecting one or more PUCCH common configuration parameters for the base station to select a different time-frequency resource/avoid a same PUCCH common configuration as the one or more neighbor base stations, the same PUCCH common configuration including at least one of a PUCCH hopping parameter or a common PUCCH resource (Fig. 1, 5-7, 9-11; paragraphs 40, 48, 56, 74-89; ….such that the small cell BS PCI selection module 112 selects PCI different from those discovered to avoid PCI collision).







Regarding claims 2, 8, 14, and 20,
Katareddy discloses the base station extracts at least one PUCCH hopping identifier (ID) comprising a cell ID of the one or more neighbor base stations from the received at least one SIB (Fig. 9, 920; paragraph 82; neighboring base stations discovered via SIB; i.e. Fig. 10, 1030-1040; paragraphs 40, 56, 82-89; physical cell identifiers are discovered from SIB of neighboring base stations….) and determining an ID associated with PUCCH hopping of the base station that generates a different PUCCH hopping parameter than the extracted at least one PUCCH hopping ID of the one or more neighbor base stations (Fig. 1, 5-7, 9-11; paragraphs 40, 56, 74-89; ….such that the small cell BS PCI selection module 112 selects a different PCI from those discovered in order to avoid PCI collision).

Regarding claims 11, 12, 23, and 24,
Katareddy discloses selecting a physical cell identifier (PCI) for the base station to be same as a first neighbor base station among the one or more neighbor base stations having a minimum channel metric (paragraph 35, 50, 59, 63, 75) and selecting a PUCCH power control parameter for the base station to be smaller than the first neighbor base station (paragraph 3, 38, 64, 69).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katareddy in view of Haman et al. (US20180249321A1), hereafter Haman.

Regarding claims 3-7 and 15-19,
Katareddy does not expressly show determining a physical cell identifier (PCI) of the base station associated with the PUCCH hopping of the base station to be different than the extracted at least one PUCCH hopping ID after application of a modulus 30 operation for the PUCCH hopping to be not equal to the modulus 30 operation of each neighbor base station, or to include at least one of PUCCH group hopping or PUCCH sequence hopping.
Haman discloses passive identification of BTS serving mobile units based on extracting DRS group sequence number to determine PCI of the base station (Title; Abstract) where base station IDs are to be different than the extracted at least one PUCCH hopping ID after application of a modulus 30 operation for the PUCCH hopping to be not equal to the modulus 30 operation of each neighbor base station, and to include at least one of PUCCH group hopping or PUCCH sequence hopping (paragraphs 68-84; Fig. 1, 12, 14A-C).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Katareddy by selecting the ID associated with the PUCCH hopping of the base station to be different than the extracted at least one PUCCH hopping ID after application of a modulus 30 operation for the PUCCH hopping to be not equal to the modulus 30 operation of each neighbor base station, to include at least one of PUCCH group hopping or PUCCH sequence hopping, as shown by Haman, thereby avoiding collisions/confusion by ensuring unique PCI values can be assigned to cells to have their own distinct hopping pattern from neighboring base stations.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477